Case 2:20-cv-05102-MWF-E Document 25 Filed 08/25/21 Page 1 of 1 Page ID #:233




 1

 2                                                                                  J S -6

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9   GCIU-EMPLOYER RETIREMENT                  )       CASE NO. 2:20-cv-05102-MWF (Ex)
     FUND and BOARD OF TRUSTEES
10   OF THE GCIU-EMPLOYER                      )
     RETIREMENT FUND,                          )       Assigned to the Honorable Michael W.
11                                                     Fitzgerald
                                               )
12                Plaintiffs,                  )
           v.                                  )       ORDER ON STIPULATION
13                                                     REGARDING SETTLEMENT AND
                                               )
14   GOLDEN WEST ENVELOPE                      )       ENTRY OF CONSENT JUDGMENT
     CORPORATION, a California                 )
15   corporation,                              )
16                                             )
17
                                               )
                  Defendant.                   )
18                                             )
19
                                               )

20
           IT IS ORDERED that the Parties’ Stipulation Regarding Settlement and Entry of
21
     Consent Judgment (“Stipulation”) be entered. The Court retains jurisdiction over the
22
     Parties at their request in order to enforce the terms of the Stipulation.
23

24
     Dated: August 25, 2021
25                                                      MICHAEL W. FITZGERALD
                                                        United States District Judge
26

27

28
                                                   1
      [PROPOSED] ORDER ON STIPULATION REGARDING SETTLEMENT AND ENTRY OF
                               CONSENT JUDGMENT
